Case 2:13-cv-02789-SIL Document 251 Filed 10/17/18 Page 1 of 1 PageID #: 2837



UNITED STATES DISTRICT COURT                                       CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                       MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                            DATE:10/17/2018
        U.S. MAGISTRATE JUDGE                                      TIME: 10:00 am

CASE: CV 13-2789(SIL) Thomas et al v. TXX Services, Inc. et al

TYPE OF CONFERENCE: STATUS/MOTION                          FTR: 10:04-10:50

APPEARANCES:
     For Plaintiff:   Denise Schulman
                      Daniel Maimon Kirschenbaum

       For Defendant: Jeffrey Pagano
                      Ira Saxe


THE FOLLOWING RULINGS WERE MADE:
☒    Other: Defendants’ motion to dismiss and for sanctions, DE [243], is granted in part and
     denied in part as follows: Plaintiffs’ Desnoes and Popocol’s FLSA and New York Labor
     Law claims are dismissed with prejudice for the reasons set forth on the record.
     Defendants’ motion for fees and costs is denied for the reasons set forth on the record.
             Plaintiffs’ motion to compel, DE [249], is granted. For the reasons set forth on
     the record the second 30(b)(6) deposition will be permitted.
             All depositions and document discovery, including requests to admit. will be
     completed on or before March 20, 2019.
             This is the final discovery extension.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

                      3/20/2018 at 10:00 am : Status conference



                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
